                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

ROBERT MILLER,                                   §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          Case No. 6:19-CV-445-JDK-JDL
                                                 §
BRIAN COLLIER, WILLIAM JONES,                    §
LORENZO BUSTOS, DEANNA                           §
PEARSON, and ABRAHAM VEGA,                       §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636.   On October 7, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 6), recommending that the action be dismissed with prejudice for purposes of in forma

pauperis proceedings pursuant to 28 U.S.C. § 1915(g). A return receipt indicating delivery to

Plaintiff was received by the Clerk on October 15, 2019 (Docket No. 7).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,
492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 6) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 6)

be ADOPTED and that the above-styled civil action be DISMISSED WITH PREJUDICE for

purposes of in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g). All pending motions

are DENIED as MOOT. It is further

       ORDERED that Plaintiff’s motion to proceed in forma pauperis (Docket No. 2) is

DENIED. This Order does not bar refiling of this lawsuit without seeking in forma pauperis

status and upon payment of the full $400.00 filing fee. Plaintiff may resume the lawsuit if he

pays the entire filing fee of $400 within fifteen (15) days after the entry of the Final Judgment.

       So ORDERED and SIGNED this 12th day of November, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
